IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RANDALL A. CASTELLANI AND JOSEPH         : No. 369 MAL 2017
J. CORCORAN,                             :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
THE SCRANTON TIMES, L.P. T/D/B/A/        :
THE SCRANTON TIMES AND THE               :
TRIBUNE AND JENNIFER HENN,               :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2017, the Petition for Allowance of Appeal

is DENIED.